Title: To George Washington from Brigadier General William Smallwood, 25 November 1777
From: Smallwood, William
To: Washington, George



Sir
Camp [Whitemarsh, Pa.] Novemr 25th 1777

I have revolved in my Mind the Subject of your Requisition last Night, and placed it in every Point of View, and must confess I am much embarrassed, I see the Propriety and Necessity of an Attack, I view with Pain the pressing Expectations of the Public, the Reputation of the Army at Stake, the depression of our Money, the difficulty & hazard of the proposed Attact, and the Misfortunes & I may add the almost inevitable destruction which must ensue upon a Defeat; and upon due Reflection let it suffice to say I am against an Attact on the Enemys Lines, from an Impression that our Troops are not equal to it, unless there was a moral certainty of throwing in the Parties proposed, down the Delaware & across the Schuylkil, to Alarm and make a Diversion on the Flanks & in their Rear, but I think this Event wou’d be doubtful & uncertain, as well as extremely hazardous for the Delaware Party, & might in general subject the Army to too great a Sacrifice upon such a Contingency.
I shou’d therefore think it more eligible to manœuvre, and endeavor to draw Genl Howe out of his Lines to an Engagement, wch I shou’d judge is both Practicable, and probable. I have the Honor to be with sincere Regard, Your Exellencys Most Obedt Hble Sert

W: Smallwood

